DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art discloses many ways to use “changing a light transmissibility of a lens of the camera,” and specifically in a setting where user privacy or security is important.  The quoted claim element above corresponds to  the newly added limitation in claims dated 8/1/2022.   
For example, U.S. Pub. No. 2016/0082897 to Mouser teaches at least two modes of a camera lens that is covered with a lens cover: one of the modes is a privacy mode where the lens cover uses an electrochromic film or other method (e.g. photochromic, thermochromic, suspended particle, liquid crystal, etc.) to render said cover substantially opaque to reassure a user’s sense of privacy.  However, in the context of Mouser, the system does not quarantine image frames on a per frame basis and apply logical rules to specify permissible image content from impermissible image content.  Rather, in Mouser the user may set the privacy mode based on the user’s preference.  Furthermore, the instant claims distinguish over Mouse because Mouse is silent on any function of overwriting a portion of a digital image frame corresponding to offending content with non-offending content is present.  
U.S. Pat. No. 10,180,615 to Kilgore also teaches applying an electrochromic glass layer to cause a lens assembly to enter a certain transmission state, where said layer has optical transmission properties that are responsive to voltage applied to the layer. However, Kilgore also does not teach that the certain transmission state is changed or set based on responding to classifying a digital frame as impermissible image content and overwriting a portion of the frame with non-offending content.  
Lastly, U.S. Pub. No. 2019/0392724 to Breed is relevant because Breed discloses an environment where image capturing should not occur—in this case it is a testing environment such as in an academic setting—so when testing is in progress the transmissibility of a lens of the camera that is in front of the test-taker is made to prevent image capturing, for example by using electrochromic or liquid crystal material to control lens transmissivity.  While the problem solved in Breed is similar to that of the instant application, Breed only aligns obscuring the lens with a certain known situation of a test in progress rather than obscuring the lens by severely reducing transmissivity based on responding to classifying a digital image frame quarantined in a frame buffer memory as impermissible content, and further not overwriting the offending image content with non-offending image content in addition to obscuring the lens.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697